DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claims 1-20 are pending and under consideration for patentability.   

Information Disclosure Statement
The Information Disclosure Statement filed on 11 January 2021 has been considered by the Examiner. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  The Examiner notes that the amendments noted below have been made simply for clarification or to correct minor typographical errors, and not to change the scope of the claims at all.  
The application has been amended as follows: 
In the Claims, please amend the claims listed below as indicated below, with strikethrough text indicating material which should be deleted and bold underlined text indicating material which should be inserted. 
1.	A blood pump comprising: 
a housing with an inner wall defining an inlet, an outlet downstream from the inlet, and a blood flow path between the inlet and the outlet; 
an impeller comprising a magnetic material positioned within the blood flow path; 
a motor stator positioned about the blood flow path between the inlet and the outlet, the motor stator, during operation, configured to generate a magnetic field for suspending the impeller within the blood flow path; 
a first tapered bearing extending from the inner wall of the housing and into the blood flow path, 
wherein the magnetic field urges the impeller toward the first tapered bearing so as to stabilize the impeller in an axial direction.

4.	The blood pump of claim 1, wherein the first tapered bearing is conical in shape.

7. 	The blood pump of claim 1, further comprising: 
a first permanent magnet producing a first permanent magnetic field urging the impeller in a direction along a flow direction of the blood flow path; and 
a second permanent magnet producing a second permanent magnetic field urging the impeller in a direction opposite the flow direction of the blood flow path; 
wherein the first and second permanent magnetic fields of the first permanent magnet and the second permanent magnet are configured to provide further increased stabilization of the impeller in the axial direction.

17. 	The blood pump of claim 14, further comprising: 
producing, by a first permanent magnet, a first permanent magnetic field urging the impeller in a direction along a flow direction of the blood flow path; and 
producing, by a second permanent magnet, a second permanent magnetic field urging the impeller in a direction opposite the flow direction of the blood flow path; 
wherein the first and second permanent magnetic fields of the first permanent magnet and the second permanent magnet are configured to provide further increased stabilization of the impeller in the axial direction.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance.  Using claim 1 as a representative independent claim, the allowed claims include the inventive features of “a first tapered bearing extending from the inner wall of the housing and into the blood flow path, wherein the wherein a tapered portion of the impeller cooperates with the first tapered bearing to provide increased stabilization of the impeller in a tilt direction; wherein the magnetic field urges the impeller toward the first tapered bearing so as to stabilize the impeller in an axial direction.”  The Examiner notes that independent claim 17 recites similar limitations for the first tapered bearing and the stabilization for the impeller. 
Analogous prior art includes LaRose et al. (US 2015/0118021 A1).  Regarding claim 1, LaRose describes a blood pump 10 comprising a housing (upper pump casing 1 and lower pump casing 2) with an inner wall defining an inlet, an outlet downstream from the inlet, and a blood flow path between the inlet and the outlet ([0037] - [0038]).  LaRose also describes an impeller 22 comprising a magnetic material ([0053]) positioned within the blood flow path ([0040]) and a motor stator positioned about the blood flow path between the inlet and the outlet ([0016] - [0017]), wherein the motor stator is configured to generate a magnetic field ([0017], via an electromagnetic motor).  LaRose further suggests wherein the magnetic field functions to suspend the impeller within the blood flow path ([0017]: “Each motor stator contains a plurality of electrical coils or windings arranged on a substantially circular iron core member for efficient electromagnetic coupling with corresponding magnetic regions of the impeller to cause the impeller to rotate within the pumping chamber. The upper motor stator may be positioned closer to the impeller than the lower motor stator to impose an axial magnetic preload on the impeller to counter the magnetic impact on the impeller of the lower motor stator”).  LaRose also provides general guidance for using electromagnetic bearings to stabilize the impeller ([0012] - [0013]).  Although LaRose also describes, in general, tapered portions on various components of the blood pump ([0017] - [0018]), LaRose generally describes these elements as assisting in blood flow through the pump.  LaRose does not disclose or reasonably suggest the specific configuration and function of “a first tapered bearing extending from the inner wall of the housing and into the blood flow path, wherein the wherein a tapered portion of the impeller cooperates with the first tapered bearing to provide increased stabilization of the impeller in a tilt direction; wherein the magnetic field urges the impeller toward the first tapered bearing so as to stabilize the impeller in an axial direction” as recited by independent claim 1.  
Other prior art references also describe blood pumps comprising impellers, motors, stators, and electromagnetic components that aid in pump mechanics (non-limiting examples include Wampler et al., US 2014/0322011 A1; Allaire et al., US 2014/0314597 A1; and Franano et al., US 2013/0338559 A1).  However, the prior art of record, when taken together, does not disclose or suggest the specific limitations recited by the allowed claims. 
Therefore, the inventive features recited in the pending claims are not disclosed by the prior art and are not suggested by an obvious combination of the most analogous prior art elements.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Statement on Communication via Internet
Communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Where a written authorization is given by the applicant, communications via Internet e-mail, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used.  USPTO employees are NOT permitted to initiate communications with applicants via Internet e-mail unless there is a written authorization of record in the patent application by the applicant.  The following is a sample authorization form which may be used by applicant:
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please refer to MPEP 502.03 for guidance on Communications via Internet. 

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Ankit D. Tejani, whose telephone number is 571-272-5140.  The Examiner may normally be reached on Monday through Friday, 8:30AM through 5:00PM EST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Carl Layno, can be reached by telephone at 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/Ankit D Tejani/
Primary Examiner, Art Unit 3792